Name: Commission Regulation (EC) No 2309/94 of 26 September 1994 altering the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 9 . 94 Official Journal of the European Communities No L 251 /15 COMMISSION REGULATION (EC) No 2309/94 of 26 September 1994 altering the export refunds on cereals and on wheat or rye flour, groats and meal amended by Regulation (EC) No 3528/93 (8), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (9), as amended by Regulation (EC) No 547/94 (10), HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1 866/94 (2), and in particular the fourth subparagraph of Article 13(2) thereof, Whereas the export refunds on cereals and on wheat or rye flour, groats and meal were fixed by Commission Regulation (EC) No 2291 /94 (3), as amended by Regula ­ tion (EC) No 2295/94 (4); Whereas it follows from applying the detailed rules contained in Regulation (EC) No 2291 /94 to the informa ­ tion known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto ; Whereas export possibilities exist for a quantity of 34 000 tonnes of hard wheat meal to certain destinations ; whereas the procedure laid down in Article 9 (4) of Commission Regulation (EEC) No 891 /89 (*), as last amended by Regulation (EC) No 1755/94 (*), should be used ; whereas account should be taken of this when the refunds are fixed ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 P), as Article 1 The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 1766/92, exported in the natural state, as fixed in the Annex to amended Regu ­ lation (EC) No 2291 /94 are hereby altered as shown in the Annex to this Regulation in respect of the products set out therein . Article 2 This Regulation shall enter into force on 27 September 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 September 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p . 21 . O OJ No L 197, 30. 7. 1994, p. 1 . O OJ No L 248 , 23. 9 . 1994, p. 19 . (4) OJ No L 249, 24. 9 . 1994, p. 7. 0 OJ No L 94, 7. 4. 1989, p. 13 . ( «) OJ No L 183, 19. 7 . 1994, p. 7. O OJ No L 387, 31 . 12. 1992, p. 1 . O OJ No L 320, 22. 12. 1993, p. 32. O OJ No L 108, 1 . 5. 1993, p. 106. (,0) OJ No L 69, 12. 3 . 1994, p. 1 . No L 251 /16 Official Journal of the European Communities 27. 9. 94 ANNEX to the Commission Regulation of 26 September 1994 altering the export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne) (ECU/ tonne) Product code Destination (') Amount of refund (2) Product code Destination (') Amount of refund (2) 0709 90 60 000   1007 00 90 000   071290 19 000   1008 20 00 000   1001 10 00 200   1101 00 00 100 01 30,00 1001 10 00 400 04 10,00 1101 00 00 130 01 29,00 02 5&gt;00 1101 00 00 150 01 26,00 1001 90 91 000   1101 00 00 170 01 24,00 1001 90 99 000 03 17,00 1101 00 00 180 01 23,00 02 10,00 1101 00 00 190   1002 00 00 000 03 17,00 02 10,00 H01 00 00 900 100300 10000 - - H021000 500 01 50,00 1003 00 90 000 03 37,00 1102 10 00 700   02 10,00 110210 00 900   1004 00 00 200   1103 11 10 200 01 1 2,00 (3) (4) 1004 00 00 400   1103 11 10 400 01 0 (3) 1005 10 90 000   1103 11 10 900   1005 90 00 000 03 40,00 1103 11 90 200 01 12,00 (3) 02 0 1103 11 90 800   (') The destinations are identified as follows : 01 All third countries, 02 Other third countries, 03 Switzerland, Austria, Liechtenstein, Ceuta and Melilla, 04 Algeria. (2) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed. (3) No refund is granted when this product contains compressed meal. (4) Refund fixed under the procedure laid down in Article 9 (4) of amended Regulation (EEC) No 891 /89, in respect of a quantity of 34 000 tonnes of hard wheat meal destined for third countries. NB : The zones are those defined in Commission Regulation (EEC) No 2145/92 (OJ No L 214, 30. 7. 1992, p. 20).